Exhibit 10.20(b)

THIS AGREEMENT made the 3rd day of March, 2014

BETWEEN:

KANATA RESEARCH PARK CORPORATION

(Hereinafter called the “Landlord”)

OF THE FIRST PART

AND:

MITEL NETWORKS CORPORATION

(Hereinafter called the “Tenant”)

OF THE SECOND PART

SECOND AMENDMENT TO LEASE

WHEREAS by written lease dated November 1, 2010, as amended by Partial Surrender
of Lease and First Amendment to Lease dated November 7, 2013 (the lease as so
amended being herein called the “Lease”), the Tenant is leasing the following
premises from the Landlord, which premises have been certified by the Landlord:

 

(a) Twenty-Four Thousand Two Hundred and Three point Zero Zero
(24,203.00) certified useable [Twenty-Seven Thousand Eight Hundred and
Thirty-Three point Four Five (27,833.45) certified rentable] square feet of
space, located on the lower level (the “350 Lower Level Premises”);

 

(b) Ten Thousand Three Hundred and Eight point Eight Seven (10,308.87) certified
useable [Eleven Thousand Eight Hundred and Fifty-Five point Two Zero
(11,855.20) certified rentable] square feet of space, located on the first
(1st) floor (the “350 First Floor Premises”);

 

(c) Thirty-Nine Thousand One Hundred and Twenty-One point Four two
(39,121.42) certified useable [Forty-Four Thousand Nine Hundred and Eighty-Nine
point Six Three (44,989.63) certified rentable] square feet of space, located on
the third (3rd ) floor (the “350 Third Floor Premises”);

 

(d) Thirty-Nine Thousand One Hundred and Twenty-One point Four two
(39,121.42) certified useable [Forty-Four Thousand Nine Hundred and Eighty-Nine
point Six Three (44,989.63) certified rentable] square feet of premises, located
on the fourth (4th) floor (the “350 Fourth Floor Premises”);

 

(e) Thirty-Nine Thousand One Hundred and Twenty-One point Four two
(39,121.42) certified useable [Forty-Four Thousand Nine Hundred and Eighty-Nine
point Six Three (44,989.63) certified rentable] square feet of premises, located
on the fifth (5th ) floor (the “350 Fifth Floor Premises”);

 

(f) Thirty-Nine Thousand One Hundred and Twenty-One point Four two
(39,121.42) certified useable [Forty-Four Thousand Nine Hundred and Eighty-Nine
point Six Three (44,989.63) certified rentable] square feet of premises, located
on the sixth (6th) floor (the “350 Sixth Floor Premises”);

of the building municipally known as 350 Legget Drive, in the City of Ottawa
(the “350 Building”), and

 

(g) Eight Thousand Three Hundred and Forty point Three One (8,340.31) certified
useable [Nine Thousand Four Hundred and Sixty-Six point Two Five
(9,466.25) certified rentable] square feet of space, located on the first
(1st) floor (the “390 First Floor Premises”);



--------------------------------------------------------------------------------

(h) Six Thousand Six Hundred and Ninety-Four point Eight Zero
(6,694.80) certified useable [Seven Thousand Five Hundred and Ninety-Eight point
Six Zero (7,598.60) certified rentable, located on the first (1st) floor (the
“390 Fitness Premises”);

of the building municipally known as 390 March Road, in the City of Ottawa (the
“390 Building”), and

 

(i) Eight Thousand One Hundred and Ninety-Two point Four One
(8,192.41) certified useable [Nine Thousand and Five point One One
(9,005.11) certified rentable] square feet of space, located on the first (1st)
floor (the “340 First Floor Premises”);

 

(j) Eight Thousand Five Hundred and Sixty point Two Two (8,560.22) certified
useable [Eight Thousand Seven Hundred and Sixty-Four point Seven Five
(8,764.75) certified rentable] square feet of space, located on the mezzanine
(the “340 Mezzanine Premises”);

of the building municipally known as 340 Legget Drive, in the City of Ottawa
(the “340 Building”),

(herein collectively referred to as the “Leased Premises”).

AND WHEREAS the Landlord and Tenant have agreed as follows:

 

(i) the Landlord has agreed to lease to the Tenant and the Tenant has accepted
to lease from the Landlord additional space comprising Eight Thousand Three
Hundred and Eighty Seven point Four Five (8,387.45) certified useable [Nine
Thousand Two Hundred and Nineteen point Four Nine (9,219.49 certified rentable]
square feet of space (the “340 Warehouse Premises”). The 340 Warehouse Premises
are located in the 340 Building and shown outlined in bold on the floor plan
attached as Schedule “B11”; and

 

(ii) to extend the Term of the Lease, only in relation to the Leased Premises
located in the 340 Building, to be co-terminous with the 340 Warehouse Premises.

NOW THEREFORE in consideration of the rents, covenants, conditions and
agreements herein contained, the Landlord and Tenant covenant and agree as
follows:

Extension of the Term

 

1. Insofar as it relates to that part of the Leased Premises located in the 340
Building only, the Term of the Lease is hereby extended for a period of three
(3) years, four (4) months, and fifteen (15) days commencing on February 16th,
2016 and ending on June 30th, 2019 (subject to the Tenant’s existing options to
extend set forth in Schedule “E” (as amended by this Agreement) and Schedule
“E-l” (as amended by this Agreement) to the Lease), at the Annual Rent set out
in the table below. For clarity, the Term of the Lease as it relates to those
parts of the Leased Premises located in the: i) 390 Building shall expire on
February 15, 2016, subject to the Tenant’s existing options to extend set forth
in Schedule “E” (as amended by this Agreement) and Schedule “E-l” (as amended by
this Agreement) to the Lease, respectively; and ii) 350 Building shall expire on
April 30, 2021, subject to the Tenant’s existing option to extend set forth in
Schedule “E-l” (as amended by this Agreement) to the Lease.

Demise of 340 Warehouse Premises

 

2. The Landlord hereby leases to the Tenant and the Tenant hereby agrees to
lease from the Landlord the 340 Warehouse Premises, commencing on July 1st, 2014
and ending on June 30th, 2019, at the Annual Rent set out in the table below.

 

2



--------------------------------------------------------------------------------

3. The Landlord acknowledges and agrees that the Tenant shall be permitted
access to the 340 Warehouse Premises commencing June 1, 2014 to and including
June 30, 2014 (the “Fixturing Period”) for purposes of fixturing and installing
Mag Locks (as defined below) and shall not be called upon to pay any Annual Rent
or Additional Rent during the Fixturing Period. Upon completion of its
fixturing, the Tenant may conduct business in the 340 Warehouse Premises
provided the necessary occupancy permits issued by the City are in place and a
Certificate of Insurance is provided to the Landlord complying with clause 7.11
of the Lease. During the Fixturing Period, the Tenant shall be bound by all
provisions of the Lease saving those requiring the payment of Annual Rent and
Additional Rent.

 

4. The Tenant shall lease the 340 Warehouse Premises in an “as is” condition.
There shall be no leasehold improvement allowance provided to the Tenant from
the Landlord. All leasehold improvements shall be made in accordance with clause
7.19 of the Lease.

 

5. The Landlord agrees that the Tenant shall be permitted to supply and install,
pursuant to all applicable Laws and building codes, mag locks in the 340
Warehouse Premises (the “Mag Locks”), subject to the terms and conditions set
out in clause 7.19 (Alterations, Etc.) of the Lease. The parties agree that
clause B (Minor Alterations to Leased Premises) of Schedule “G” to the Lease
shall not apply to the Mag Locks. The Tenant acknowledges and agrees that, upon
determination of the Lease, the Tenant shall: a) remove the Mag Locks from the
340 Warehouse Premises and replace each of the removed Mag Locks with a lock
equal in quality and comparable in design to the original lock and otherwise in
accordance with subsection 7.19(b) of the Lease.

 

6. The Lease shall be amended effective July 1,2014 as follows:

 

  a) Paragraph 1.00 (Leased Premises) of the Lease shall be deleted and replaced
with the following in substitution:

 

  (a) Twenty-Four Thousand Two Hundred and Three point Zero Zero
(24,203.00) certified useable [Twenty-Seven Thousand Eight Hundred and
Thirty-Three point Four Five (27,833.45) certified rentable] square feet of
space, located on the lower level (the “350 Lower Level Premises”);

 

  (b) Ten Thousand Three Hundred and Eight point Eight Seven
(10,308.87) certified useable [Eleven Thousand Eight Hundred and Fifty-Five
point Two Zero (11,855.20) certified rentable] square feet of space, located on
the first (1st) floor (the “350 First Floor Premises”);

 

  (c) Thirty-Nine Thousand One Hundred and Twenty-One point Four two (39.121.42)
certified useable [Forty-Four Thousand Nine Hundred and Eighty-Nine point Six
Three (44,989.63) certified rentable] square feet of space, located on the third
(3rd) floor (the “350 Third Floor Premises”);

 

  (d) Thirty-Nine Thousand One Hundred and Twenty-One point Four two (39.121.42)
certified useable [Forty-Four Thousand Nine Hundred and Eighty-Nine point Six
Three (44,989.63) certified rentable] square feet of premises, located on the
fourth (4th) floor (the “350 Fourth Floor Premises”);

 

  (e) Thirty-Nine Thousand One Hundred and Twenty-One point Four two (39.121.42)
certified useable [Forty-Four Thousand Nine Hundred and Eighty-Nine point Six
Three (44,989.63) certified rentable] square feet of premises, located on the
fifth (5lh) floor (the “350 Fifth Floor Premises”);

 

  (f) Thirty-Nine Thousand One Hundred and Twenty-One point Four two (39.121.42)
certified useable [Forty-Four Thousand Nine Hundred and Eighty-Nine point Six
Three (44,989.63) certified rentable] square feet of premises, located on the
sixth (6th) floor (the “350 Sixth Floor Premises”);

of the building municipally known as 350 Legget Drive, in the City of Ottawa
(the “350 Building”), and

 

3



--------------------------------------------------------------------------------

  (g) Eight Thousand Three Hundred and Forty point Three One
(8,340.31) certified useable [Nine Thousand Four Hundred and Sixty-Six point Two
Five (9,466.25) certified rentable] square feet of space, located on the first
(1st) floor (the “390 First Floor Premises”);

 

  (h) Six Thousand Six Hundred and Ninety-Four point Eight Zero
(6,694.80) certified useable [Seven Thousand Five Hundred and Ninety-Eight point
Six Zero (7,598.60) certified rentable, located on the first (1st) floor (the
“390 Fitness Premises”);

of the building municipally known as 390 March Road, in the City of Ottawa (the
“390 Building”), and

 

  (i) Eight Thousand One Hundred and Ninety-Two point Four One (8,192.41)
certified useable [Nine Thousand and Five point One One (9,005.11) certified
rentable] square feet of space, located on the first (1st) floor (the “340 First
Floor Premises”);

 

  (j) Eight Thousand Five Hundred and Sixty point Two Two (8,560.22) certified
useable [Eight Thousand Seven Hundred and Sixty-Four point Seven Five (8,764.75)
certified rentable] square feet of space, located on the mezzanine (the “340
Mezzanine Premises”); and

 

  (k) Eight Thousand Three Hundred and Eighty-Seven point Four Five
(8,387.45) certified useable [Nine Thousand Two Hundred and Nineteen point Four
Nine (9,219.49 certified rentable] square feet of space (the “340 Warehouse
Premises”);

of the building municipally known as 340 Legget Drive, in the City of Ottawa
(the “340 Building”),

(herein collectively referred to as the “Leased Premises”). The 340 Building,
350 Building, and 390 Building are collectively referred to as the “Building”,
which buildings are erected on the lands (herein called the “Lands”) described
in Schedule “A” annexed hereto. The Leased Premises are more particularly
outlined in bold on the floor plans annexed hereto and marked as Schedules “Bl”
to “Bl 1” inclusively.”

 

  b) Subparagraph 1.01(c)(iii)(“Tenant’s Proportionate Share”) shall be deleted
and replacing with following subparagraph 1.0 l(c)(iii):

“1.01(c) (iii) Seventeen point Zero Eight percent (17.08%) for the 340
Building;”

 

  c) Article 3.00 (Annual Rent) shall be amended by adding the following table:

 

Term

  

Leased Premises
continued

   Annual Rent Rate
per Sq. Ft. per
Annum      Total Annual Rent
per Annum  

July 1,2014 to February 15,2016

   340 Warehouse Premises    $ 6.00       $ 55,316.94   

February 16,2016 to June 30, 2019

   340 Warehouse Premises    $ 7.00       $ 64,536.43   

February 16,2016 to June 30, 2019

   340 First Floor Premises    $ 7.00       $ 63,035.77   

February 16,2016 to June 30, 2019

   340 Mezzanine Premises    $ 7.00       $ 61,353.25   

 

  d) The attached Schedule “B11” (Floor Plan of 340 Warehouse Premises) shall be
added to the Lease forming an integral part thereof; and

 

  e) Schedules “E” (Option to Extend) and “E-l” (Further Option to Extend) shall
be deleted and replaced with the attached Schedule “E” (Option to Extend) and
Schedule “E-l” (Further Option to Extend).

 

4



--------------------------------------------------------------------------------

SAVE AND EXCEPT as set out herein, all other terms and conditions of the Lease
shall remain unchanged and shall apply during the Term and any extension
thereof, including without limitation, the application of Section 12 of Schedule
“I” to the Lease to the 340 Warehouse Premises, and all capitalized terms used
herein shall have the same meaning as in the Lease.

IN WITNESS WHEREOF the parties hereto have affixed their corporate seals duly
attested to by the hands of their authorized signing officers.

SIGNED, SEALED AND DELIVERED

in the Presence of:

 

)

  KANATA RESEARCH PARK CORPORATION

)

 

Per:

  LOGO [g140117g30y84.jpg]

)

   

)

   

)

    Martin A. Vandewouw, President

)

    I have the authority to bind the corporation.

)

   

)

   

)

  MITEL NETWORKS CORPORATION

)

 

Per:

  LOGO [g140117g25g12.jpg]

)

   

)

   

)

  Name:   Todd Richardson

)

  Title:   VP Finance & Corporate Controller

)

    I have the authority to bind the corporation.

 

5



--------------------------------------------------------------------------------

SCHEDULE “Bll”

FLOOR PLAN OF 340 WAREHOUSE PREMISES

 

LOGO [g1401171stamp78.jpg]

 

6



--------------------------------------------------------------------------------

SCHEDULE “E”

OPTION TO EXTEND

Part A – 390 Building

 

1. Provided the Tenant has not been in material default during the Term of this
Lease which has not been cured, and has not assigned this Lease, save and except
to Permitted Transfers, the Tenant shall have and is hereby granted an option to
extend the Term of the Lease with respect to that part of the Leased Premises
located in the 390 Building for a further term of five (5) years, two (2) months
and two (2) weeks (February 16, 2016 to April 30, 2021), provided that in order
to exercise this option, the Tenant shall be required to give to the Landlord
notice of the exercise of such option in writing by not later than February 15,
2015.

 

2. Any extension pursuant to this proviso shall be on the same terms and
conditions contained in this Lease except the Annual Rent payable by the Tenant
for that part of the Leased Premises in the 390 Building for such extension
period shall be as set out in the table below:

 

Leased Premises

   Net Rental Rate
per Sq. Ft. per annum  

390 First Floor Premises

   $ 12.30   

390 Fitness Premises

   $ 9   

Part A – 340 Building

 

1. Provided the Tenant has not been in material default during the Term of this
Lease which has not been cured, and has not assigned this Lease, save and except
to Permitted Transfers, the Tenant shall have and is hereby granted an option to
extend the Term of the Lease with respect to that part of the Leased Premises
located in the 340 Building for a further term of one (1) year and ten
(10) months (July 1, 2019 to April 30, 2021), provided that in order to exercise
this option, the Tenant shall be required to give to the Landlord notice of the
exercise of such option in writing by not later than July 1, 2018.

 

2. Any extension pursuant to this proviso shall be on the same terms and
conditions contained in this Lease except the Annual Rent payable by the Tenant
for that part of the Leased Premises in the 340 Building for such extension
period shall be as set out in the table below:

 

Leased Premises

   Net Rental Rate
per Sq. Ft. per annum  

340 Warehouse Premises

   $ 7   

340 First Floor Premises

   $ 7   

340 Mezzanine Premises

   $ 7   

 

7



--------------------------------------------------------------------------------

SCHEDULE “E-1”

FURTHER OPTION TO EXTEND

 

1. Provided the Tenant has not been in material default during the Term of this
Lease, and any extensions thereof, which has not been cured, and has not
assigned this Lease, save and except to Permitted Transfers, the Tenant shall
have and is hereby granted an option to extend this Lease for a further term of
five (5) years (from May 1, 2021 to April 30, 2026), provided that in order to
exercise this option, the Tenant shall be required to give to the Landlord
notice of the exercise of such option in writing no later than April 30, 2020.

 

2. Any extension pursuant to this proviso shall be on the same terms and
conditions contained in this Lease except the Annual Rent payable by the Tenant
for such extension period shall be as agreed upon by the Landlord and Tenant,
which shall be at the then current market basic rent rates tor similar premises
being used for a similar use in a similar large business park complex of Class A
and B type buildings in a similar suburban location within the City of Ottawa;
such agreement to be reached not later than October 31, 2020, and failing such
agreement, the Annual Rent shall be determined in accordance with the
Arbitration Act, 1991 (Ontario).

 

8